MEMORANDUM OPINION
PER CURIAM.
A federal grand jury indicted Defendant Yvan Washington on two counts of distribution of crack cocaine in violation of 21 U.S.C. § 841(a). Defendant pled guilty to one count of the indictment pursuant to a plea agreement with the government. Although he subsequently sought to withdraw his guilty plea, the district court refused to permit withdrawal of the plea. On appeal, defendant asks this Court to reverse the district court’s decision on the grounds that he met the requirements for withdrawal, having presented fair and just reasons to support his motion.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying defendant’s request to withdraw his plea of guilty.
Because the reasoning which supports the denial has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning stated by that court on the record in open court on October 27, 1999.